                                              Case 2:17-cv-04518-JJT Document 17 Filed 10/08/18 Page 1 of 3



                                       1   L. Eric Dowell, SBN 011458
                                       2   Alexandra J. Gill, SBN 027506
                                           Ogletree, Deakins, Nash, Smoak & Stewart, P.C., SBN 00504800
                                       3   2415 East Camelback Road, Suite 800
                                           Phoenix, Arizona 85016
                                       4
                                           Telephone: (602) 778-3700
                                       5   Fax: (602) 778-3750
                                           Eric.Dowell@OgletreeDeakins.com
                                       6   Alexandra.Gill@OgletreeDeakins.com
                                       7
                                           Attorneys for Defendant Yelp Inc.
                                       8
                                       9                           UNITED STATES DISTRICT COURT

                                      10                                    DISTRICT OF ARIZONA
2415 East Camelback Road, Suite 800




                                      11
                                           JOSEPH SORGE,                                    No. 2:17-cv-04518-JJT
                                      12
      Ogletree, Deakins, Nash


      Phoenix, Arizona 85016
       Smoak & Stewart, P.C.




                                                               Plaintiff,
           (602) 364-7000




                                      13                                                    DEFENDANT YELP INC.’S
                                      14         vs.                                        NOTICE OF VIDEOTAPED
                                                                                            DEPOSITION OF PLAINTIFF
                                      15   YELP, INC.,                                      JOSEPH SORGE
                                      16                       Defendant.
                                      17
                                      18         YOU ARE HEREBY NOTIFIED that, pursuant to Rules 26 and 30, Federal Rules
                                      19   of Civil Procedure, Defendant Yelp Inc. will take the deposition of the person named
                                      20   below, upon oral examination by video and stenographic means, at the time and place
                                      21   stated below before and officer authorized by law to administer oaths:
                                      22         PERSON TO BE EXAMINED:                    Joseph Sorge
                                      23
                                                 DATE/TIME OF EXAMINATION:                 October 18, 2018
                                      24                                                   beginning at 9:30 a.m.
                                      25
                                                 PLACE OF EXAMINATION:                     Ogletree, Deakins, Nash,
                                      26                                                   Smoak & Stewart, P.C.
                                                                                           2415 East Camelback Rd., Suite 800
                                      27
                                                                                           Phoenix, AZ 85016
                                      28
                                              Case 2:17-cv-04518-JJT Document 17 Filed 10/08/18 Page 2 of 3



                                       1         Said deposition will continue from day-to-day thereafter, Saturdays, Sundays, and

                                       2   holidays excepted, until completed, unless otherwise agreed by the parties.

                                       3         DATED this 8th day of October 2018.
                                       4                                            OGLETREE, DEAKINS, NASH,
                                       5                                            SMOAK & STEWART, P.C.

                                       6
                                       7                                            By:s/Alexandra J. Gill
                                                                                       L. Eric Dowell
                                       8                                               Alexandra J. Gill
                                                                                       2415 East Camelback Road, Suite 800
                                       9
                                                                                       Phoenix, Arizona 85016
                                      10
                                                                                        Attorneys for Defendant Yelp Inc.
2415 East Camelback road, Suite 800




                                      11
                                      12
     Ogletree, Deakins, Nash,


      Phoenix, Arizona 85016
       Smoak & Stewart, P.C.


           (602) 364-7000




                                      13
                                      14
                                      15
                                      16
                                      17
                                      18
                                      19
                                      20
                                      21
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28

                                                                                        2
                                              Case 2:17-cv-04518-JJT Document 17 Filed 10/08/18 Page 3 of 3



                                       1                                CERTIFICATE OF SERVICE
                                       2
                                                 I hereby certify that on the 8th day of October 2018, I electronically transmitted the
                                       3
                                           attached document to the Clerk’s Office using the CM/ECF System for filing and
                                       4
                                           transmittal of Notice of Electronic Filing to the following CM/ECF recipient:
                                       5
                                       6   Joshua W. Carden
                                           Joshua Carden Law Firm, P.C.
                                       7   16427 North Scottsdale Road, Suite 410
                                           Scottsdale, Arizona 85254
                                       8
                                           joshua@cardenlawfirm.com
                                       9   Attorneys for Plaintiff Joseph Sorge
                                      10         A copy of the foregoing was also emailed this 8th day of October 2018 to:
2415 East Camelback road, Suite 800




                                      11
                                           Herder & Associates
                                      12
     Ogletree, Deakins, Nash,




                                           3788 East Libra Place, Suite 10
      Phoenix, Arizona 85016
       Smoak & Stewart, P.C.




                                           Chandler, Arizona 85249
           (602) 364-7000




                                      13
                                           ann@courtreportersaz.com
                                      14
                                      15
                                           s/Debra A. Irwin
                                      16
                                      17                                                                                      35871709.1

                                      18
                                      19
                                      20
                                      21
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28

                                                                                        3
